UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6620



LINWOOD EARL CHANDLER,

                                            Plaintiff - Appellant,

          versus


A. D. NETHERLAND, Acting Captain; W. M. PENN,
Lieutenant; DAVID BARNES, Doctor; L. COLLINS,
Inmate Adjustment Hearing Officer; ALTON
BASKERVILLE, Warden,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-01-1911)


Submitted:   July 18, 2002                 Decided:    July 24, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Linwood Earl Chandler, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Linwood Earl Chandler, a Virginia inmate, appeals the district

court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.

2001) complaint under 28 U.S.C.A. § 1915A(b)(1) (West Supp. 2001).

We have reviewed the record and the district court’s order and

agree    that   Chandler’s   complaint   fails   to   state    a   claim.

Accordingly, we dismiss the appeal on the reasoning of the district

court.   Chandler v. Netherland, No. CA-01-1911 (E.D. Va. Mar. 12,

2002).   We also deny Chandler’s motion for sanctions.        We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                               DISMISSED




                                   2